Case 4:20-cr-20262-MFL-PTM ECF No. 17, PagelD.80 Filed 07/20/20 Page 1 of 3

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

UNITED STATES OF AMERICA,

Plaintiff, Case No. 20-cr-20262
vs Judge: Matthew F. Leitman
Magistrate: Anthony Patti
AUSTIN JOSEPH LASH,
Defendant.

DEFENDANT’S DEMAND FOR DISCOVERY
CHRISTOPHER W. RAWSTHORNE BARNEY R. WHITESMAN

WI BAR #105889 P30526

Assistant United States Attorney Attorney for Defendant
600 Church Street, Ste 200 1121 S. Grand Traverse
Flint, MI, 48502 Flint, MI, 48502

(810) 766-5177 (810) 239-1430

christopher.rawsthorne@usdoj.gov secretarywhitesman@aol.com

 

Defendant Austin Lash, by his attorney, Barney R.
Whitesman, hereby demands prompt access, inspection and copies
of the following discovery pursuant to FR Crim P 12(a)(4)(B) and
16(a), Kyles v Wheatley, 514 US 419 (1995), MRPC 3.8(d), and US
DOJ Memorandum for Department Prosecutors dated January 4,
2010:

1. The substance of any relevant oral statements made by

Defendant before or after arrest in response to interrogation by a
Case 4:20-cr-20262-MFL-PTM ECF No. 17, PagelD.81 Filed 07/20/20 Page 2 of 3

person Defendant knew was a government agent if the government
intends to use the statement at trial.

2. Defendant’s written or recorded statements pursuant to
FR Crim P 16(a)(1)(B), including all subsections.

3. All of Defendant’s prior criminal records that are within
the government’s possession, custody, or control pursuant to FR
Crim P 16(a)(1)(D).

4. All books, papers, documents, data, photographs, videos,
and tangible objects pursuant to FR Crim P 16(a)(1)(), including all
subsections.

5. The results or reports of any physical or mental
examination and of any scientific technical test or experiments
pursuant to FR Crim P 16(a)(1)(F).

6. Written summaries of any expert testimony pursuant to
FR Crim P 16(a)(1)(G).

7. All exculpatory information, including but not limited to
impeachment material and all other discovery required by Kyles v
Wheatley, 514 US 419 ( 1995). These should include copies of all

police/federal agent statements, notes, and records, handwritten,
Case 4:20-cr-20262-MFL-PTM ECF No. 17, PagelD.82 Filed 07/20/20 Page 3 of 3

electronic, or typed, pertaining to this cause, and the Child
Advocacy Center audio/video.

8. Copies of all applications for search warrants and search
warrants and all other documents filed or submitted to the Court
and predecessor courts

9. Copies of any disciplinary records of any police and/or
federal agents and witnesses in any way involved in the
investigation or prosecution of this matter, which contains
impeachment information. See e.g., US v Giglio, 405 US 150, 154
(1972) (Evidence of the non-reliability of Plaintiff witness in Brady.);
US v Floyd, 247 F Supp 889, 901 (SD Ohio, 2002).

10. Any FRE 404 evidence Plaintiff intends to adduce.

11. All evidence which Plaintiff intends to adduce at trial.
Date: F/Zelev Kezzsll iS, >

Barney R. Whitesman
P30526

1121 S. Grand Traverse
Flint, MI, 48502

(810) 239-1430

secretarywhitesman@aol.com
CERTIFICATE OF SERVICE
The undersigned certifies that the foregoing instrument was

served upon all parties to the above cause to each of the attorneys

of record herein at their respeaive addresses disclosed on the

pleadings on__\__( _, 20 oles

By: O Overnight Courier (FAX OE mailed
Hand Delivered CUS. Mail GFE filed
OD) Certified Mail () OSeanned [CY Other | Eee Sen ice,

Signature =

a
